Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-6 and 8-14 are pending, claim 7 is cancelled, and claims 1, 5, 6, and 11 are amended. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wagner (U.S. 7,703,744).
With respect to claim 1, Wagner discloses a dispensing nozzle for applying a coating to a wafer (figures 1 and 2, discloses a nozzle for dispensing a coating onto a desired location, for applying a 
With respect to claim 2, Wagner discloses the retraction element is arranged laterally of the
dispensing channel (figure 2, the lateral arrangement of #114 as it is inside the channel and inside #18),
in particular in a nozzle body (figure 2, #16) of the dispensing nozzle.
With respect to claim 3, Wagner discloses the retraction element is arranged in the valve element (figure 2, #114 inside #18) and is in fluid connection with the dispensing channel (figure 2, the
channel between 28/26).
With respect to claim 4, Wagner discloses the valve element is a sleeve (figure 2, #18 being a
sleeve about #114), the diaphragm being clamped to the valve element (figure 2, when #118 is screwed
into #18 #114 is thus clamped to #18).

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yamada (U.S. 6,092,782).
With respect to claim 1, Yamada discloses a dispensing nozzle for applying a coating to a wafer (figure 1, nozzle having shown valve element and outlet at #168, fluid moving through the system being 
With respect to claim 2, Yamada discloses the retraction element is arranged laterally of the dispensing channel (figure 2a, the lateral arrangement of #176/170 in #66), in particular in a nozzle body
of the dispensing nozzle (figure 2a, the body #42/186/196).
With respect to claim 3, Yamada discloses the retraction element is arranged in the valve element (figure 2a, #176 inserted within #216) and is in fluid connection with the dispensing channel
(figure 2b).
With respect to claim 4, Yamada discloses the valve element is a sleeve (figure 2a, #216, being a sleeve in which 214 and 70 are within), the diaphragm being clamped to the valve element.
With respect to claim 5, Yamada discloses a sealing element (figure 2a-2b, #172) is provided which seals between the valve element and the nozzle body of the dispensing nozzle (figure 2b, between 42/186 and that of #216).

Claim(s) 1-6, and 8-14 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Fukano (U.S.
2005/0006609).
With respect to claim 1, Fukano discloses a dispensing nozzle for applying a coating to a wafer (figure 3 disclosing a valve of which controls the fluid flow to the nozzle 19a which drips a
coating liquid toward a semiconductor wafer, paragraph 0006, see also paragraph 0052), having a valve seat (figure 3, #66), a valve element (figure 3, #48) displaceable between a closed position in which it interacts with the valve seat (figure 3, when #48 is shown moved down and presses #50 and 92 into the valve seat #66) so as to close a connection between a coating material inlet (figure 2, the inlet to left of #34) and a coating material outlet (figure 3, the outlet at #34 within #66) of the dispensing nozzle (figure 3), and an open position in which the connection is open (figure 3, when the valve is lifted up, figure 2), and further having a retraction element (figure 2, #74/92) displaceable between a forward position and a rearward position (figures 2 and 3), the retraction element being in fluid communication with a dispensing channel (figure 3, the channel above #34 where fluid flows from the inlet to the outlet) of the dispensing nozzle downstream of the valve element, with the retraction element being a diaphragm (#92 being formed of flexible material) which on one side is exposed to the dispensing channel (figure 2).
With respect to claim 2, Fukano discloses the retraction element is arranged laterally of the
dispensing channel (figure 2), in particular in a nozzle body of the dispensing nozzle (figure 2, nozzle
body 42/36).
With respect to claim 3, Fukano discloses the retraction element is arranged in the valve
element (figure 2, #92 being within #48) and is in fluid connection with the dispensing channel (figure 2).
With respect to claim 4, Fukano discloses the valve element is a sleeve (figure 2, #48 being
formed as a sleeve), the diaphragm being clamped to the valve element (figure 2, clamped to #48 and

With respect to claim 5, Fukano discloses a sealing element (figure 2, #26) is provided which
seals between the valve element and the nozzle body of the dispensing nozzle (figure 2, being between
#48 and #36/42).
With respect to claim 6, Fukano discloses the valve element is a sleeve (figure 2, #48 being a
sleeve), the diaphragm being clamped to the valve element (figure 2, #92 clamped to #48 when screwed
into the system) and wherein the sealing element is screwed into the valve element (figure 2, #26’s threads screwing into the threads of the valve element #48) and clamps the diaphragm in the valve element (figure 2, the end of #26 clamping #92 toward #48).
With respect to claim 8, Fukano discloses a retraction control chamber (figure 2, the chamber
above #74c and also #80 beneath) is provided which is operatively connected to the retraction element
(connected above #74).
With respect to claim 9, Fukano discloses a retraction control piston (figure 2, #74) is provided
which is exposed to the pressure in the retraction control chamber (figure 2, the pressure within #80).
With respect to claim 10, Fukano discloses an adjustable retraction abutment (figure 2,
#44/90/86) is provided for adjusting the maximum stroke of the retraction control piston (as the springs
and the above surface #90 acts to prevent #74cs upwards movement, any adjustment there to thus
changed the movement of #74/74c).
With respect to claim 11, Fukano discloses a sealing element (#26) is provided which seals between the valve element and the nozzle body (figure 2, between 48 and 42) of the dispensing nozzle,
wherein the valve element is a sleeve (figure 2), the diaphragm being clamped to the valve element (figure 2), and wherein the sealing element is screwed into the valve element (figure 2, the threads of
#26 screwed into the threading of #48) and clamps the diaphragm in the valve element (figure 2), the sealing element

With respect to claim 12, Fukano discloses the retraction control piston is screwed onto a protrusion of the diaphragm (figure 2, the noted screw of #92 threaded into #74).
With respect to claim 13, Fukano discloses a dispensing control chamber (figure 2, #60) is provided which is operatively connected to the valve element (figure 2).
With respect to claim 14, Fukano discloses an adjustable dispensing abutment (figure 2, either 70 or the housing above #48a itself) is provided for adjusting the maximum stroke of the valve element (the springs abutment #70 affects the maximum stoke as the pressure coupled to the springs stiffness allows for upwards movement of the valve, as well as the housing placement of the upper element above #48a which if shifted allows 48a to move upwards more).
Response to Arguments/Amendments
	The Amendment filed (08/09/2021) has been entered. Currently claims 1-6 and 8-14 are pending, claim 7 is cancelled, and claims 1, 5, 6, and 11 are amended. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (05/10/2021). 
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive. Applicants arguments/amendments have overcome the previous drawing objection, claim objection, and 35 U.S.C. 112 rejections. 
With respect to Wagner, applicant argues that Wagner fails to disclose “a retraction element displaceable between a forward position and a rearward position.” Examiner disagrees as plunger 18, the end of which is the valve element adjacent that of retraction element 114, is moving from a forward and rearward position (as it moves against and away from the noted valve seat 110). Applicant further argues that Wagner does not show a retraction element as claimed, the examiner disagrees, as element 
	With respect to Yamada, applicant makes the same argument that they fail to disclose “a retraction element adapted for being displaced displaceable between a forward position and a rearward position.” Examiner disagrees, as this is disclosed by Yamada and the noted retraction element moving independently from the noted valve plug is not claimed.  Applicant further argues that the nozzle does not directly apply a coating material on a wafer, examiner disagrees as one, directly applying is not claimed, and two the noted structure shown is the valve of the noted system which includes an outlet orifice from 168 that then goes to 234 and onto a wafer 230 (element 42/60b, 236 can all be understood as the nozzle form which the valve controls the flow thereto). 
	With respect to Fukano, the applicant argues that Fukano is not a nozzle for applying a coating to a wafer; examiner disagrees as the noted structure is being used to apply a coating liquid dripping to a semiconductor wafer (paragraph 0052). Examiner notes then, that the fluid conduit downstream of figures 1-3 is then the entirety of the nozzles flow path, figure 2, being the valve that controls fluid from through the nozzles outlet. Further note, directly applying a coating material on a wafer is not claimed. In response to applicant's argument that the three noted references are not being used to “directly coat a wafer,” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, the noted limitation which this is directed to (the wafer) is found in the preamble of the claim. With regards to Fukano, it is noted that the coating liquid dripping apparatus, is merely the outlet of the nozzle in which figure 1 is the valve controlling fluid flow, as there is no claim limitation of “directly to the wafer” and the examiner notes the intended use being argued, as well as the limitation being the intended use in the preamble of the claim. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752